COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                               EL PASO, TEXAS
                                      §
JOE ROSALES AND PASO DEL                           No. 08-13-00367-CV
NORTE MATERIALS, L.L.C.,              §
                                                      Appeal from the
                      Appellants,     §
                                                    205th District Court
v.                                    §
                                                 of El Paso County, Texas
OMAR RIVERA,                          §
                                                  (TC# 2013-DCV3702)
                        Appellee.     §

                                       JUDGMENT

       The Court has considered this cause on the Appellants’ motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order Appellants pay all costs of this appeal, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF MAY, 2014.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.